ON REHEARING

                              UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6100


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

AMADO ANTONIO CARTAGENA,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:06-cr-00153-FDW-DCK-1)


Submitted:    June 18, 2009                 Decided:   November 18, 2009


Before NIEMEYER, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Amado Antonio Cartagena, Appellant Pro Se.    Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Amado       Antonio   Cartagena       pled   guilty       without    a   plea

agreement    to    unlawful       reentry       into   the    United    States       by   a

deported    alien,       in   violation     of    8    U.S.C.    § 1326(a),       (b)(2)

(2006), and was sentenced to eighty months in prison.                         Cartagena

appealed, and on February 22, 2008, we affirmed his conviction

and sentence.       See United States v. Cartagena, 266 F. App’x 286

(4th Cir. Feb. 22, 2008) (No. 07-4530).                      Cartagena now seeks to

file a second appeal of his conviction and sentence.                            We have

previously affirmed this judgment, and we dismiss the appeal as

duplicative       and    untimely.        We     dispense      with    oral     argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                              DISMISSED




                                            2